Citation Nr: 0534504	
Decision Date: 12/22/05    Archive Date: 01/10/06

DOCKET NO.  04-06 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to benefits pursuant to 38 U.S.C.A. § 1151 for 
additional disability involving the left elbow and left upper 
extremities, claimed as resulting from electrodiagnostic 
testing conducted at a VA medical facility in April 2002.  


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Counsel
INTRODUCTION

The appellant had active service from February 1968 to 
February 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 decision by the 
Huntington, West Virginia, Regional Office (RO), which denied 
benefits pursuant to 38 U.S.C.A. § 1151 for additional 
disability involving the left elbow and left upper 
extremities.  

In October 2005, the appellant testified during a 
videoconference hearing held before the undersigned Veterans 
Law Judge.  At the conclusion of the hearing the appellant 
submitted additional evidence accompanied by a waiver of RO 
review of such evidence.  A transcript of the proceeding is 
of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that he incurred left upper extremity 
nerve damage and muscle damage as a result of 
electrodiagnostic testing performed at a VA medical center in 
April 2002.  

His VA outpatient treatment records reflect that in April 
2002, he underwent electrodiagnostic testing.  At such time, 
he reported a one month history of numbness in the left upper 
extremity.  He reported no history of trauma.  Motor C.V. 
studies and sensory studies were undertaken.  The impression 
was minimal compression of the left median nerve in the 
carpal tunnel.  

On July 1, 2002, the veteran reported to the VA orthopedic 
clinic with complaints of a two-month history of elbow pain.  
The examiner noted that he had palpable loose bodies in the 
olecranon sac.  It was very tender to touch.  He had good 
range of motion and x-rays were negative.  The impression was 
a probable ruptured olecranon bursa.  

On August 7, 2002, the veteran underwent a surgical excision 
of the bursa of the left elbow.  The preoperative diagnosis 
was a ruptured olecranon bursa left elbow.  The surgical 
report noted that the bursa was ruptured and several cords of 
ruptured bursa were in the space normally occupied by the 
bursa.  

An orthopedic clinic note dated 12 days after the surgery 
noted that the veteran was doing well.  The wound was well 
healed with no drainage.  His pain was 1 out of 10.  There 
was a small area of sensitivity in the incision scar.  In 
addition, the veteran complained of numbness along the radial 
aspect of the left forearm and hand and attributed such to an 
EMG/NCV test done in April.  

During the recent hearing before the undersigned, the veteran 
contended that during electrodiagnostic testing he received a 
strong initial electrical shock.  The shock, reportedly, 
caused the veteran's arm to jump three inches off the table.  

In April 2003, the veteran underwent a VA examination for 
purposes of determining the etiology of his current left 
upper extremity complaints and for an opinion as to whether 
the testing equipment was improperly used or caused the 
veteran additional disability.  While the examiner provided 
an opinion on the essential question in this matter, he did 
not have the benefit of review of the EMG/NCV test results.  
Rather, he reviewed a testing summary and spoke with the test 
administrator about the testing conditions.  It does not 
appear that the contention concerning the excessive initial 
shock was for consideration at that time.

The Board notes that the EMG/NCV test report is not of 
record.  Such report, if available, would be useful in 
determining if there were any testing abnormalities, as 
alleged by the veteran.  As such, a remand is warranted.  The 
Board further notes, in this respect, that records generated 
by VA facilities that may have an impact on the adjudication 
of a claim are considered in the constructive possession of 
VA adjudicators during the consideration of a claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App.  611, 613 (1992).  The Board also 
points out that, under 38 C.F.R. § 3.159, efforts to obtain 
Federal records should continue until either the records are 
received or notification that further efforts to obtain such 
records would be futile is provided.  See 38 C.F.R. § 
3.159(c)(1).  

Thereafter, the records, and the veteran's claims file should 
be forwarded to a VA examiner for review and opinion with 
respect to whether VA treatment proximately caused additional 
disability to the veteran.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:  

1.  The RO should obtain the veteran's 
April 2002 EMG/NCV test results from the 
Huntington VAMC, following the procedures 
set forth in 38 C.F.R. § 3.159 (2005).  
All records and/or responses received 
should be associated with the claims 
file.  

2.  The RO should obtain outstanding 
treatment records, if any, for treatment 
for a left upper extremity disability 
from the Clarksburg VAMC , following the 
procedures set forth in 38 C.F.R. § 3.159 
(2005).  All records and/or responses 
received should be associated with the 
claims file.  

3.  Thereafter, the veteran should be 
afforded a VA examination at the 
Clarksburg VAMC (or other available VAMC 
other than Huntington).  The claims 
folder must be made available to the 
physician for review in conjunction with 
the examination.  All tests and studies 
deemed necessary should be conducted.  
The examiner is requested to obtain a 
detailed clinical history.  Following a 
review of the record, and if necessary a 
physical examination of the veteran, the 
examiner should offer an opinion as to 
whether the any left upper extremity 
nerve or muscle disability was caused by 
VA hospital care, medical or surgical 
treatment, or examination furnished the 
veteran, with the proximate cause of the 
disability as being due to:  (A) 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault on the part of the 
Department in furnishing the hospital 
care, medical or surgical treatment, or 
examination; or (B) an event not 
reasonably foreseeable.  

In rendering such opinion, the examiner 
should comment upon the April 2002 EMG 
report.  In this respect, the examiner 
should render an additional opinion as to 
whether there is clinical evidence that 
the veteran sustained an initial shock 
from the testing equipment or whether the 
test report shows evidence of 
abnormality, excessive current/voltage, 
etc. as alleged by the veteran.  

4.  Once the above-requested development 
has been completed, the RO must 
readjudicate the veteran's claim.  If the 
claim remains denied, he should be 
provided a Supplemental Statement Of the 
Case (SSOC) and an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C.A. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


 
 
 
 

